                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

LINDA ASAMOAH, INDIVIDUALLY and :
a/n/f and Guardian Ad Litem for JAO and :
BAO, minors; The Estate of RAO;            :
and PATRICK K. OWUSU,                      :             C.A. No. _______________
INDIVIDUALLY, as Administrator of the :                  NON-ARBITRATION CASE
Estate of RAO and a/n/f and as Guardian Ad :
Litem for JAO and BAO, minors;             :
                                           :
             Plaintiffs,                   :
                                           :
v.                                         :          JURY TRIAL OF 12 DEMANDED
                                           :
JNJ EXPRESS, INC. and BRIAN KEITH          :
WINNINGHAM                                 :
                                           :
             Defendants.                   :

                                       COMPLAINT

       LINDA ASAMOAH, INDIVIDUALLY and a/n/f and Guardian Ad Litem for JAO and

BAO, minors; The Estate of RAO; and PATRICK K. OWUSU, INDIVIDUALLY, as

Administrator of the Estate of RAO, and a/n/f and Guardian Ad Litem for JAO and BAO, minors

(collectively, “Plaintiffs”) file this Complaint against JNJ EXPRESS, INC. (“JNJ”) and BRIAN

KEITH WINNINGHAM (“Winningham”) (collectively, “Defendants”), and in support thereof

states the following:

                                            I.
                                         PARTIES

       1.      Plaintiffs LINDA ASAMOAH and PATRICK K. OWUSU are adult residents of

the State of Delaware residing at 10 Bordeaux Blvd., Newark, Delaware 19702. Plaintiffs are

the parents of minors JAO, BAO and RAO (deceased). Plaintiff PATRICK K. OWUSU will be

named Administrator of the Estate of RAO.

       2.      Defendant JNJ EXPRESS, INC. (hereinafter “JNJ”) is a corporation registered in
the State of Tennessee. Defendant JNJ can be served through its registered agent, Gary E.

Veazey, Attorney, at 780 Ridge Lake Blvd., Suite 202, Memphis, TN 38120-9426.

       3.      Defendant BRIAN KEITH WINNINGHAM (hereinafter “Winningham”) is an

individual residing in Fairmont, North Carolina. Defendant Winningham can be served at his

usual place of residence at 701 S. Main Street, Fairmont, North Carolina 28340.

                                            II.
                                 JURISDICTION AND VENUE

       4.      This court has original jurisdiction over this civil action under 28 USC

§1332(a)(1) because the matter in controversy exceeds the value of $75,000, exclusive of interest

and costs, and is between citizens of different states.

       5.      Venue is proper in this district under 28 U.S.C. § 1391(b)(2) because a substantial

part of the events or omissions giving rise to the claim occurred in this district.

                                            III.
                                   FACTUAL BACKGROUND

       6.      This cause of action arises out of an automobile collision that occurred on

September 24, 2019. Plaintiff LINDA ASAMOAH (hereinafter “Asamoah”) was driving a 2015

Honda CRV, in which minor RAO (hereinafter “Decedent RAO”) was a passenger.

       7.      Defendant Winningham was driving a 2014 Kenworth motor truck

       8.      This accident occurred in westbound traffic on John F Kennedy Memorial

Highway I-95 near the Newark Municipality. Traffic, including Plaintiff’s vehicle, was slowing

due to congestion when the tractor-trailer driven by Defendant Winningham, failed to slow or

stop, struck a Nissan Sentra, forcing this vehicle across the southbound lanes.        Defendant

Winningham then proceeded to strike Plaintiff Asamoah’s Honda CRV and a Toyota

Highlander, causing both vehicles to go down an embankment.
                                           IV.
                                     CAUSE OF ACTION

       9.      Plaintiffs incorporate by reference the preceding allegations.

       10.     On information and belief, Defendant Winningham was in the course and scope

of his employment for JNJ at the time of the collision.

       11.     As a result of the collision, Decedent RAO was fatally injured. Also as a result of

the collision, Plaintiff Asamoah suffered life-threatening injuries including permanent paralysis.

       12.     Defendant Winningham had common-law and statutory duties to use ordinary

care in the operation of his vehicle. He negligently breached those duties and that negligence

proximately caused Decedent RAO death and Plaintiffs’ injuries and damages. Specifically,

Defendant Winningham was negligent in the following particulars:

               a.     failure to keep a proper lookout;

               b.     failure to control the speed of his vehicle;

               c.     failure to timely apply his brakes so as to avoid a collision;

               d.     failure to take timely evasive action;

               e.     failure to take proper evasive action; and

               f.     in all things failing to act as a reasonable person using ordinary care in the
                      same or similar circumstances.

       13.     These actions by Defendant Winningham constitute negligence and were a

proximate cause of the accident in question.

       14.     Defendant Winningham was the operator of a motor vehicle owned by Defendant

JNJ.   Prior to the collision in question, Defendant JNJ provided the vehicle to Defendant

Winningham for the purpose of operating it on the public roads of Delaware and Defendant

Winningham was operating the vehicle with the knowledge and consent of Defendant JNJ.
       15.     At the time of the collision described above, Defendant Winningham was the

agent, servant, or employee of Defendant JNJ and was acting within the course and scope of his

authority as such agent, servant or employee. Thus, Defendant JNJ is vicariously liable for the

negligence of Defendant Winningham under the legal principles of agency and/or of respondeat

superior.

       16.     As a direct and proximate result of Defendants’ wrongful conduct, as previously

described and alleged herein, Plaintiff Asamoah and Decedent RAO’s wrongful death

beneficiaries suffered and will continue to suffer damages, injuries and losses including, but not

limited to, loss of Plaintiff Asamoah’s reasonably expected net income as a result of her injuries;

Plaintiffs’ have and will continue to be deprived of the society and companionship of their

daughter Decedent RAO; and Plaintiffs have incurred expenses for funeral, burial and estate

administration costs.

       17.     At all times material hereto, Plaintiffs were entirely free of any negligence

contributing to the injuries and damages hereinafter alleged.

                                              V.
                                           DAMAGES

       18.     As a direct and proximate result of the aforesaid negligence of the Defendants and

their employees, agents, apparent agents and/or servants, Plaintiff Asamoah suffered severe

personal injuries resulting in pain and suffering. Plaintiff Asamoah is entitled to reasonable and

proper compensation for the following legal damages:

               a.       past and future medical expenses;

               b.       past and future physical pain and mental anguish;

               c.       past and future physical impairment;

               d.       past and future disfigurement; and
               e.      past lost wages and future lost wage-earning capacity.

       19.     As a direct and proximate result of the aforesaid negligence of the Defendants and

their employees, agents, apparent agents and/or servants, Plaintiff RAO suffered severe personal

injuries resulting in death, pain, and suffering.

       20.     WHEREFORE, PATRICK OWUSU, as planned Administrator of the Estate of

RAO, demands judgment against the Defendants for conscious pain and suffering suffered by

RAO, interests and court costs.

       21.     As a result of the death of their daughter, Plaintiffs LINDA ASAMOAH and

PATRICK OWUSU, are deprived of the expectation of pecuniary benefits which would have

resulted from the continued life of their daughter, to wit, such sums of money which their

daughter would have contributed to them from her earnings and the diminution in the value of

their daughter’s estate at the end of her life expectancy.

       22.     As a result of the death of their sister, Minor Plaintiffs JAO and BAO, are

deprived of the expectation of pecuniary benefits which would have resulted from the continued

life of their sister, to wit, such sums of money which their sister would have contributed to them

from her earnings and the diminution in the value of their sister’s estate at the end of her life

expectancy.

       23.     As a result of the death of their daughter, Plaintiffs LINDA ASAMOAH and

PATRICK OWUSU, suffer the loss of their daughter’s affection and companionship.

       24.     As a result of the death of their sister, Minor Plaintiffs JAO and BAO suffer the

loss of their sister’s affection and companionship.

       25.     As a result of the death of their daughter, Plaintiffs LINDA ASAMOAH and

PATRICK OWUSU, suffer grievous mental anguish, pain and suffering.
       26.     As a result of the death of their sister, Minor Plaintiffs JAO and BAO, suffer

grievous mental anguish, pain and suffering.

       27.     WHEREFORE, Plaintiffs LINDA ASAMOAH and PATRICK OWUSU demand

judgment against Defendants in the amount of the present value of the loss of pecuniary benefits

to Plaintiffs plus whatever sum the court and jury deem just compensation for the loss of their

daughter’s affection and companionship, for mental anguish resulting from their daughter’s

death, and for permanent emotional damage resulting therefore, plus interest and court costs.

       28.     WHEREFORE, Minor Plaintiffs JAO and BAO demand judgment against

Defendants in the amount of the present value of the loss of pecuniary benefits to Plaintiffs plus

whatever sum the court and jury deem just compensation for the loss of their sister’s affection

and companionship, for mental anguish resulting from their sister’s death, and for the permanent

emotional damage resulting therefrom, plus interest and court costs.


                                               Respectfully Submitted,


                                               By: /s/ Drew C. Dalton
                                                  DALTON & ASSOCIATES, P.A.
                                                  Mr. Bartholomew J. Dalton, DE ID: 808
                                                  Mr. Andrew C. Dalton, DE ID: 5878
                                                  Cool Spring Meeting House
                                                  1106 West Tenth Street
                                                  Wilmington, DE 19806
                                                  (302) 652-2050
                                                  (302) 652-0687 – Fax

                                                  Attorneys for Plaintiffs,
                                                  LINDA ASAMOAH, INDIVIDUALLY and
                                                  a/n/f and Guardian Ad Litem for JAO and BAO,
                                                  minors; The Estate of RAO; and PATRICK K.
                                                  OWUSU, INDIVIDUALLY, as Administrator
                                                  of the Estate of RAO, and a/n/f and Guardian
                                                  Ad Litem for JAO and BAO, minors
Of Counsel:

W. Mark Lanier
Texas State Bar No. 11934600
Judson Waltman
Texas State Bar No. 00797621
Lawrence P. Wilson
Texas State Bar No. 21704100
10940 W. Sam Houston Pkwy N., Suite 100
Houston, Texas 77064
Telephone: (713) 659-5200
Fax: (713) 659-2204

Date: 11/12/2019
